Title: Memorandum List of Quitrents, 1763
From: Washington, George
To: 



[1763]

A List of Lands on which Quit-Rents became due at Michaelmas 1763


In Fairfax County





Mt Vernon
2126
Acres



bot of [Sampson]





Darrell
500




of [William] Clifton
1806




[George] Brent
238




Wm Ashford
135




George Ashford
135




Simon Pearson
178






5118



Frederick taken up
760




Ditto
453




bot of [George] Johnston
552




of [James] McCraken
550




taken up
183







2498


King George


1250



Loudoun
275




Hampshire
240




Total amount
9381
Acres @2/6





£11.14s.6d.


June 19th 1764—Then received from George Washington the current Sum of Eleven pounds fourteen Shillings and six pence in full for Quit Rents of the above quantity of Nine thousand three hundred and Eighty one acres of Land due Michaelmas 1763.

John Hough

